Citation Nr: 0301203	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-20 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a right 
leg fracture, claimed as secondary to service-connected 
sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  During the pendency of the appeal, 
the veteran testified at personal hearing held at the RO 
before the undersigned.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's sole service connected disability is 
sinusitis, evaluated as 30 percent disabling since 
February 1989.  

3.  The veteran sustained a right knee fracture as a 
result of his service-connected sinusitis.  


CONCLUSION OF LAW

Residuals of a right knee fracture are proximately due to 
or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that the correspondence sent the veteran 
in March 2000 and March 2001, describing what VA would do 
to assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, as well as the 
October 2000 Statement of the Case and the April 2002 
Supplemental Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran presented testimony at a 
personal hearing held at the RO before the undersigned 
Member of the Board.  No further assistance is necessary 
to comply with the requirements of this new legislation, 
or any other applicable rules or regulations regarding the 
development of the pending claim.  

In general, under the applicable VA law and regulations, 
to establish entitlement to service connection for a 
disability, the evidence must show that a disease or 
injury was incurred in or aggravated during service and 
that there is a disability (residuals) as a result of that 
disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  There 
must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus, or link, between the in-service injury or 
disease and the current disability (medical evidence).  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the veteran's case, the above-mentioned criteria have 
been met pertaining to sinusitis, for which the RO granted 
entitlement to sinusitis in October 1985, effective from 
the time of his separation from active duty in October 
1983.  

Service connection also may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a); 
see also Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  
That regulation has been interpreted to permit service 
connection for the degree of aggravation to a nonservice-
connected disorder that is proximately due to or the 
result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  Id.  Further, if service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  

In the case at hand, the veteran is not contending that 
the current residuals of a right knee fracture were 
incurred in or aggravated by active duty service.  Rather, 
he is contending that he sustained a right knee fracture, 
which has resulted in current residuals, as a direct 
result of his service-connected sinusitis.  In explaining 
his contention, he claims that, in August 1999, while 
experiencing a severe sinus headache, he became 
disoriented and fell down a flight of stairs resulting in 
him fracturing his right knee.  

Inasmuch as the veteran is not alleging that the residuals 
of a right knee fracture are the result an in-service 
injury or disease, but rather were caused as a result of a 
fall, which occurred many years after his separation from 
active duty, the Board will concentrate its review of the 
record as it pertains to the time-frame of the knee 
fracture.  Nevertheless, the evidence must still show that 
the veteran has a current disability (medical diagnosis) 
and a nexus, or link, between the in-service injury or 
disease (service-connected sinusitis), and the current 
disability (medical evidence).  See 38 C.F.R. § 3.310; see 
generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The medical report from Sparrow Hospital, dated in March 
1999, shows that he was seen in the emergency room for 
complaints of left ear pain.  He had no fever, chills, 
nausea, vomiting, sore throat, or dizziness.  He related a 
history of chronic sinusitis and chronic headaches.  
Following examination, the diagnoses were left otitis 
externa and acute exacerbation of chronic sinusitis.  

The evidence shows that, on August 14, 1999, the veteran 
presented himself to the emergency room at Ball Memorial 
Hospital complaining of right knee pain.  He related that, 
the evening before, he had fallen down some stairs, while 
experiencing tremendous sinusitis headaches and was having 
trouble navigating, due to the pain of the headache.  A 
right tibial plateau fracture was diagnosed.  The 
attending physician deferred treatment because the 
swelling of the right knee was too great.  The knee was 
placed in a posterior splint; he given a prescription for 
medication and advised to keep the leg iced and elevated.  

In December 1999, the veteran was seen in Ingham Regional 
Medica Center with complaints of right knee pain.  At the 
time, he related a history of fracturing the right tibia a 
few weeks ago.  Following examination and x-rays, the 
attending physician offered that the findings were most 
likely due to recent fracture and the patchy osteopenia in 
the periarticular regions was most likely related to 
disuse following a fracture.  There also was knee 
effusion.  

VA outpatient treatment record for March 2000 shows that 
he was seen for headaches, which came in clusters ranging 
from 45 minutes to 12 hours; lasted for 7 to 10 days; and 
were repeated monthly.  The veteran related that the 
clusters were always unilateral (left side) with left eye 
redness, tearing, left nasal running, and severe pain 
which made him dizzy, light headed, and would make him 
pass out if he walked (he always lied down during such 
episodes) which was associated with photophobia.  He did 
not experience nausea, vomiting, phonophobia, fever, neck 
stiffness.  He claimed he was unable to do activities of 
every day living during periods of headaches, which were 
worse with walking and talking, and that he would feel hot 
and sweaty.  Following examination, the physician offered 
that the given history was very typical of cluster 
headaches, including migraines, however, he had had no 
nausea or vomiting, and the quality of the headaches was 
not typical of migraine.  The other differential diagnosis 
was chronic sinus headaches, but the episodic clustering 
nature, with congestion, lacrimation, and nasal running, 
was more typical of cluster headaches.  

In a lay statement, dated in March 2001, the individual 
related that, between November 1998 and January 2000, the 
veteran had complained of severe headaches, with lots of 
pain, which left him very uncomfortable and restless.  She 
recalled an incident that had occurred in October 1999 
[sic] involving the veteran, where he was making an 
attempt to go to the restroom; there was a loud noise; she 
went to see if the veteran was OK; and she found him lying 
at the bottom of the stairs.  She asked him what had 
happened and if he was alright.  He had told her that he 
had blacked out, but that he felt OK.  The following day, 
his right knee had swollen and was painful.  She 
accompanied him to Ball Memorial Hospital, where it was 
revealed he had fractured his right leg.  

VA outpatient treatment record for August 13, 2001, shows 
that the veteran underwent right knee arthroscopy.  A VA 
physician therapy report for August 23, 2001, shows that 
he was being treated for right knee medial meniscal tear.  

Applying the relevant law and regulations to the facts of 
this case, the Board does not dispute that the veteran 
injured his knee in August 1999, and that he currently has 
residuals of that right knee injury.  While there is no 
medical opinion of a nexus or link between that right knee 
injury and his service-connected sinusitis, there is also 
no medical opinion refuting the nexus between the right 
knee fracture and the service-connected sinusitis.  The 
best evidence available is that evidence contemporaneous 
with the injury.  In this case, the statements made at the 
Ball Memorial Hospital regarding the events surrounding 
the fall down the stairs are the best available evidence.

In this case, the veteran's evidentiary assertions 
regarding the relationship between any current residual 
findings of his right knee fracture and his service-
connected sinusitis are found to be credible when viewed 
in the context of the total record.  Service connection 
for the right knee fracture is granted



ORDER

Service connection for residuals of a right knee fracture, 
claimed as secondary to service-connected sinusitis, is 
allowed.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

